                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
LAWRENCE CHARLES THREADGILL, III,
                                                                      ORDER
                            Plaintiff,
                                                                   17-cv-945-bbc
              v.

JASON ACHTERBURG and REED RICHARDSON,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Lawrence Charles Threadgill, III is proceeding on a claim that

defendants Jason Achterburg and Reed Richardson interfered with his right to send and

receive mail in violation of his First Amendment rights. During plaintiff’s deposition on

November 27, 2018, plaintiff testified that he had kept a written log documenting each time

he sent a letter that was not received by the intended recipient. Defendants filed a discovery

request asking plaintiff to produce the log, but plaintiff failed to do so. Now defendants

have filed a motion to compel plaintiff to produce the log, as well as a request for the court

to stay the January 11, 2019 dispositive motion deadline until the motion to compel is

resolved. Dkt. #17. Plaintiff did not respond to defendants’ motion.

       Defendants’ discovery request is proper and highly relevant to plaintiff’s claim that

defendants refused to send the letters plaintiff wrote to his family and friends. Because

plaintiff has identified no reason why he should not produce his written log, I will grant

defendants’ motion. If plaintiff’s position is that he no longer has the log, he should respond

to defendants’ request with a sworn statement saying that he no longer has the log, what


                                               1
happened to it and why he could not produce it. If plaintiff fails to produce the log or fails

to provide defendants a sworn statement explaining why he cannot produce it, plaintiff will

be precluded from relying on any such log at summary judgment or trial. I will extend the

dispositive motion deadline by two weeks.

                                          ORDER

       IT IS ORDERED that defendants Jason Achterburg and Reed Richardson’s motion

to compel, dkt. #17, is GRANTED. Plaintiff Lawrence Charles Threadgill, III may have

until January 18, 2019 to either produce any written log in his possession listing mail that

he attempted to send or provide a sworn statement explaining why he cannot produce the

log. The dispositive motions deadline is extended to January 25, 2019.

              Entered this 9th day of January, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
